Citation Nr: 1503372	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2012, a statement of the case was issued in March 2012, and a substantive appeal was received in April 2012.

The Veteran testified at a Board hearing in October 2014; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2011, the Veteran underwent a VA examination wherein the examiner diagnosed degenerative disc disease, lumbar spine status post discectomy/fusion.  The examiner stated that the Veteran was told prior to entering the military that there was something wrong with his low back.  He did not remember what it was or was not told.  He denied injury or trauma to his low back while in the service, but did complain of low back pain while in the service.  He has had 5 surgeries on the low back due to disc disease of the lumbar spine.  The first surgery was in 1988, twenty years after he left service.  He has worked as a farmer all his life.  The examiner opined that it is less likely as not that his low back condition was permanently aggravated by his military service and more likely that his work as a farmer is the main aggravating factor in his low back condition.

In formulating such opinion, the examiner relied strictly on the reports of the Veteran rather than the service treatment records.  The examiner noted review of the claims folder the day following the VA examination and indicated that there was no change in the opinion.  The Board notes, however, that the Veteran's reports to the examiner are somewhat inconsistent with what is contained in the service treatment records.  

A March 1964 Report of Medical History reflects that the Veteran reported a back injury.  A March 1964 Report of Medical Examination conducted for induction purposes reflects that the Veteran's 'spine, other musculoskeletal' was clinically evaluated as normal and he was deemed "qualified" for induction in service.  While the Veteran did not enlist until October 1966, the examination report does not reflect that he was deemed not qualified for service.  This differs from the Veteran's account that he was initially denied entry into service.

An October 1966 Report of Medical History reflects that the Veteran reported a back injury three years prior.  An October 1966 Report of Medical Examination conducted for induction purposes reflects that the Veteran's 'spine, other musculoskeletal' was clinically evaluated as normal and he was deemed "qualified" for induction into service.  

A December 1966 service treatment record reflects lower back pains.

A February 1967 service treatment record reflects that the Veteran requested x-rays of the back; he reported trouble with it since 1961.  A February 1967 examination of the lumbar spine was negative.

A September 1967 service treatment record reflects complaints of pain in the low back.  

On a September 1968 Report of Medical History, the Veteran checked the 'Yes' box for 'back trouble of any kind.'  On a September 1968 Report of Medical Examination, his spine was clinically evaluated as normal.

The Veteran should be afforded another VA examination to assess whether he has a preexisting lumbar spine disability that was aggravated by active service, or whether he has a lumbar spine disability due to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his current low back disability.  It is imperative that the Virtual folder and a copy of this remand be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

a)  Prior to enlistment into service, did a lumbar spine disability clearly and unmistakably manifest?  If so, did the preexisting lumbar spine disability clearly and unmistakably undergo a permanent increase in disability during the Veteran's period of active service beyond any natural progress?  

b)  If a lumbar spine disability did not clearly and unmistakably preexist active service, is it at least as likely as not that it was incurred as a result of such service?

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

2.  After completion of the above, the AOJ should review the expanded record and readjudicate entitlement to service connection for lumbar spine disability.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

